LAY, Senior Circuit Judge,
concurring.
I concur in the panel opinion. I wish to add, however, that I feel the district court should have allowed the rebuttal testimony of witness Amy Geisler. Plaintiffs’ attorneys were in good faith. They learned of this witness for the first time during the trial and immediately informed the state’s attorney of her name. They had no way of knowing her name at the time that the pretrial list of witnesses was filed. There is no claim here that they did not act diligently.
Although our rules place broad discretion in the district courts to allow or disallow a witness not named in the pretrial list of witnesses, it seems to me that the district courts should apply this rule rather liberally and if there is a justifiable reason for the failure of the counsel to disclose the name of the witness, then, barring proof of extreme prejudice, the witness should be allowed to testify. Although there are valid reasons for procedural requirements, we should never enforce these requirements in a manner that detracts from the ultimate proof of all of the relevant facts and circumstances of the case. There is no prejudice here to the defendant’s counsel. Counsel had been apprised of the name of the witness at the time of the voir dire of Officer Tisius. The officer in his voir dire denied making the statements but such denial should normally be an issue of credibility for the jury and I believe that this should have happened here.
However, I join in the court’s opinion on the basis that I do not feel that the absence of such testimony was prejudicial to the plaintiffs’ ease. This is not to say impeaching testimony cannot be material and sometimes highly relevant in weighing the credibility of the various parties. See, e.g., Kyles v. Whitley, — U.S. -, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995). However, in this case I deem the evidence so overwhelmingly in favor of the defendant police officers that I do not feel the impeachment testimony would have in all likelihood changed the result of the trial. The standard for a new trial requires the plaintiff to show the trial court’s error was substantial enough to deny them a fair trial, cf. Fireman’s Fund Ins. Co. v. Aalco Wrecking Co., Inc., 466 F.2d 179, 187 (8th Cir.1972) (en banc) (stating the applicable standard for a new trial is whether a miscarriage of justice would otherwise result), cert. denied, 410 U.S. 930, 93 S.Ct. 1371, 35 L.Ed.2d 592 (1973); see also, Wilson v. Groaning, 25 F.3d 581, 584 (7th Cir.1994); Morgan v. Woessner, 997 F.2d 1244, 1261 (9th Cir.1993), cert. dismissed, — U.S. -, 114 S.Ct. 671, 126 L.Ed.2d 640 (1994), and I do not feel that the plaintiffs have demonstrated that standard here.